The plaintiff seeks to recover upon his agreement with defendants for his services in effecting a trade of defendants' property. He offered evidence tending to prove that he procured Paul M. Rosengarten, who offered to trade a certain farm for defendants' property, and that defendants and Rosengarten agreed upon the terms of said trade. The plaintiff failed to offer evidence that the owner of this farm, *Page 98 
Pauline Rosengarten, wife of said Paul M. Rosengarten, ever agreed to the trade, or authorized her husband to make it, or ratified it. The plaintiff therefore failed to carry out his agreement to produce a customer ready, able and willing to complete the trade in conformity to the terms of his contract of employment, and the judgment of nonsuit was not erroneous.
   There is no error.